Name: Commission Regulation (EEC) No 3431/80 of 29 December 1980 on the arrangements for imports into France and the United Kingdom of certain textile products originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358 /72 Official Journal of the European Communities 31 . 12 . 80 COMMISSION REGULATION (EEC) No 3431 /80 of 29 December 1980 on the arrangements for imports into France and the United Kingdom of certain textile products originating in Indonesia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into France and the United Kingdom of the categories of products originating in Indonesia specified in the Annex hereto shall be subject to the provisional quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), in its present form, and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France and the United Kingdom of certain textile products originating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas , in accordance with paragraph 5 of the said Article 11 , Indonesia was notified on 21 October 1980 of a request for consultations concerning products of category 8 for France ; Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified on 15 November 1979 and 8 April 1980 of requests for consultations concerning products of categories 6, 7 and 8 for the United Kingdom ; whereas following those consulta ­ tions these products have already been subject to provi ­ sional quantitative limits under Commission Regula ­ tion (EEC) No 1863 /80 (2 ) ; Whereas the next consultations are to be held at the end of January 1981 , and following consultations held in December 1980 , it is desirable to make the products in question (categories 6 , 7 and 8 ) subject to provisional quantitative limitations for the period from 1 January 1981 to 30 April 1981 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Indo ­ nesia between 1 January 1981 and the date of entry into force of this Regulation must be set off against the provisional quantitative limitations for the period from 1 January to 30 April 1981 . Article 2 1 . Products as referred to in Article 1 , shipped from Indonesia to France and the United Kingdom between 1 January 1981 and the date of entry into force of this Regulation , which have not yet been released for free circulation , shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place during that period . 2 . Imports of products shipped from Indonesia to France and the United Kingdom after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1981 and released for free circulation shall be set off against the provisional quantitative limit established for the period from 1 January to 30 April 1981 . ¢ Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 30 April 1981 . (&gt;) OJ No L 365, 27 . 12 . 1978 , p. 1 . I 2 ) OJ No L 182, 16 . 7 . 1980 , p. 13 . 31 . 12. 80 Official Journal of the European Communities No L 358/73 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission No L 358 /74 Official Journal of the European Communities 31 . 12 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description MemberStates Units Quantitative limits from 1 January to 30 April 1981 6 61.01 B Vd) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys ' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Men's and boys ' woven breeches , shorts and trousers (including slacks) ; women's , girls ' and infants ' woven trousers and slacks of wool , of cotton or of man-made textile fibres UK 1 000 pieces 110 7 60.05 A 11 b) 4 aa) 22 33 44 55 61.02 B 11 e ) 7 bb) cc ) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles , knitted or crocheted, not elastic or rub ­ berized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubberized), or woven , for women , girls and infants , of wool , of cotton or of man ­ made textile fibres UK 1 000 pieces 80 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres F UK 1 000 pieces 125 60